We have carefully examined appellant's motion for rehearing. There is no question in our minds but that we reached the correct decision on the issues presented.
Complaint is made because we declined to consider a bill of exceptions taken to some remark of the court. The bill was refused by the trial judge for the reason, as stated, that no exception was taken to any statement made by him. It is asserted in appellant's motion that the bill was mailed to the judge, and it was not known to appellant's attorney that the bill had been refused until it was discovered by him with such endorsement on it after the record was filed in this court. A controversy arising between the trial judge and attorneys as to whether certain matters did or did not occur cannot be settled by us in the state we find the record upon this point. We are bound by the bill as we find it. We have had occasion recently to state our views with reference to matters of this kind in Jones v. State, 89 Tex.Crim. Rep., 229 S.W. Rep. 865; Hunt v. State,89 Tex. Crim. 89, 229 S.W. Rep. 869, and Donohue v. State,90 Tex. Crim. 541, 236 S.W. Rep., 86; (opinion Jan. 11, 1922). In the latter case we suggested the proper procedure where the trial judge denied the occurrence of the matter which counsel asserted.
The motion for rehearing is overruled.
Overruled.